DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 & 5-6 have been amended and examined as such.
Claim 7 has been added and examined as such.

Drawings
The drawings were objected to under 37 CFR 1.83(a).  Applicant’s arguments brought to light a better understanding of the features, this combined with the amendment to claim 1, overcome the objection which is hereby withdrawn.

Claim Objections
Claim 6 was objected to because of informalities.  The amendment to the claim overcomes the objection which is hereby withdrawn.
Amended Claim 1 is objected to because of informalities.  There appears to be a typographical error in the fourth to last line of the claim.  The line is understood to read: “liquid storage chamber is located below an upper surface of the liquid storage 

Claim Rejections - 35 USC § 112
Claim 1 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The amendment to the claim overcomes the rejection which is hereby withdrawn.

Double Patenting
Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,457,581 B2.  Applicant submitted a timely filed terminal disclaimer along with the response to the prior Office Action and therefore the Nonstatutory Double Patenting rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Matsumoto et al. (US 2012/0125481 A1).
As related to independent claim 1, Matsumoto et al. teaches a tank (Matsumoto et al. – Figure 1A, Reference #50, shown below), comprising: a liquid storage chamber configured to store a liquid (Matsumoto et al. – Figure 2, shown below); and an outlet configured to flow out the liquid stored in the liquid storage chamber (Matsumoto et al. – Figures 2 & 3, Reference #349 & #306, shown below), wherein the liquid storage chamber includes a base portion and a protruding portion, the base portion includes a first lateral wall and a second lateral wall which faces the first lateral wall in a left-right direction and which is located at one side with respect to the first lateral wall in the left-right direction (Matsumoto et al. – Figures 2 & 3, Reference #342, #345 & #X, shown below), and the protruding portion protrudes from the second lateral wall of the base portion toward the one side in the left-right direction (Matsumoto et al. – Figures 2 & 3, Reference #342, #345 & #X, shown below), the left-right direction is defined based on a usable posture in which the tank is disposed such that a lower surface of the liquid storage chamber is located below an upper surface of the liquid storage chamber, and wherein a distance between the outlet and the second lateral wall in the left-right direction is smaller than a distance between the outlet and the first lateral wall in the left-right direction (Matsumoto et al. – Figures 2 & 3, Reference #349, #306 & #X, shown below).


    PNG
    media_image1.png
    308
    464
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    433
    606
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    609
    423
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    690
    492
    media_image4.png
    Greyscale


As related to dependent claim 2, Matsumoto et al. teaches a volume of the one side of a center in the left-right direction of the liquid storage chamber is smaller [i.e. the First Lateral Wall of Matsumoto et al. protrudes inward towards the Second Lateral Wall, both at the base and the upper portion of the liquid storage chamber, this causes a reduction in volume on the side of center with respect to the First Lateral Wall as indicated in the figure above] than a volume of an other side of the center in the left-right direction of the liquid storage chamber (Matsumoto et al. – Figures 2 & 3, shown above).
As related to dependent claim 3, Matsumoto et al. teaches the protruding portion of the liquid storage chamber is configured to store a part of the ink (Matsumoto et al. – Figure 2, Reference #342, #345, & #306, shown above). 
As related to dependent claim 4, Matsumoto et al. teaches the tank further comprises an inlet configured to flow in the liquid into the liquid storage chamber (Matsumoto et al. – Figure 3, Reference #304, shown above), wherein the protruding portion is located below the inlet in an up-down direction (Matsumoto et al. – Figures 2 & 3, Reference #342, #345, #306, #304, & #Z, shown above).
As related to dependent claim 7, Matsumoto et al. teaches the outlet is located on the second lateral wall of the base portion of the liquid storage chamber (Matsumoto et al. – Figures 2 & 3, Reference #306, shown above).

Allowable Subject Matter
Claims 5 & 6 are objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims [claim 2].
The following is a statement of reasons for the indication of allowable subject matter:  
The amendment to claim 5 structurally limits the protruding portion to include a third lateral wall defining the liquid storage chamber in the left-right direction, wherein a volume of the one side, of the liquid storage chamber, from a center between the first lateral wall and the third lateral wall in the left-right direction is smaller….  The existing prior art of record does not teach the structurally limited protruding portion including a third lateral wall whereby the volume would be structurally limited as claimed.
The amendment to claim 6 structurally limits the arrangement of the other liquid storage chambers arranged side by side in the left-right direction.  The existing prior art of record does not teach the structurally limited arrangement of the storage chambers or the further limitation that the protruding portion of the liquid storage chamber protrudes toward the one side in the left-right direction such that the protruding portion does not face one of the plurality of other liquid storage chambers in the left-right direction.

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive.  With respect to claims 1, 3, & 4, Applicant argued that “claim 1 has been amended to include ‘a distance between the outlet and the second lateral wall in the left-right direction…’… Matsumoto fails to disclose or suggest at least this feature…”.  Examiner respectfully disagrees.  Due to the amendment to the independent claim, Examiner restructured the rejection to indicate how the newly named portions in the claim limitations are specifically taught by Matsumoto et al..  
As no further arguments were made, the claims remain rejected as indicated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAWATE et al. (US 2018/0043695 A1) teaches a tank comprising a plurality of liquid storage chambers which each have inlets and outlets.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853